The cause was submitted without argument, the Attorney-General, for the appellant, admitting that the case *615of Kinney v. Beverley(a) had solemnly setded die point, that an ejectment did not abate by the death of the lessor of the plaintiff; but, it having been decided in the case of Carter v. Washington,(b) that security for the costs ought to be given, it might be a question for the consideration of the Court, whether it would not be error to proceed in the ejectment without giving such security,
Tuesday, October 11. By the whole Court, (absent Judge Lyons,) the judgment of the District Court wras AFFIRMED.

 1 Hen. & Munf. 531.


 Ante, p. 345.